1
2
3
4                         UNITED STATES DISTRICT COURT
5                        WESTERN DISTRICT OF WASHINGTON

6    TAMARA LOHR and RAVIKIRAN
     SINDOGI, on behalf of themselves and         NO. 2:16-cv-01023-RSM
7
     all others similarly situated,
8                                                 STIPULATION AND ORDER TO
                         Plaintiffs,              FURTHER EXTEND CLASS
9
                                                  CERTIFICATION DEADLINES
10         vs.
11
     NISSAN NORTH AMERICA, INC.
12
13                       Defendant.

14
     Plaintiffs Tamara Lohr and Ravikiran Sindogi (“Plaintiffs”) and Defendant Nissan
15
     North America, Inc. (“NNA”) (collectively, the “Parties”) enter into this stipulation
16
     with reference to the following facts and recitals:
17
          1. Between March and June, 2019, Parties attempted mediation before Hon.
18
              James L. Warren (Ret.) at JAMS in San Francisco. No resolution was
19
              reached.
20
          2. The Parties are coordinating discovery and class certification deadlines in
21
              this action with a companion case filed in the Northern District of
22
              California, Johnson, et al. v. Nissan N. Am., Inc., Case No. 3:17-cv-00517-
23
              WHO.
24
          3. Due to the unsuccessful mediation efforts, the Parties need additional time
25
              to complete discovery in anticipation of class certification briefing and in
26
              anticipation of the preparation of expert reports.
27
          4. As the result of significant consultation and coordination of their
28
              scheduling needs, the Parties have agreed to extend the deadlines in this
1            case and in Johnson to accommodate the delays from trying to mediate,

2            both parties’ need for additional discovery, and the necessity of addressing

3            complex issues in both cases with the assistance of experts.

4        5. The Parties have coordinated with counsel in Johnson and are seeking

5            entry of a similar scheduling order. If this Court and the Johnson court

6            approve these requests, then the two cases will remain on parallel tracks if

7            a resolution is not reached prior to class certification. An extension of the

8            deadlines in this matter, as reflected below, may facilitate on-going

9            informal settlement discussions, and will not be unduly prejudicial to

10           either party.

11       6. Four other extensions of the class certification briefing schedule have been

12           entered in this matter. ECF Nos. 62, 68, 70, and 73.

13       7. For the above reasons, the Parties stipulate to extend the deadlines in this

14           matter as set forth below and respectfully request that the Court enter an

15           order accordingly:

16                      Event                                Deadline        Proposed Deadline
17   Deadline to file Motion for Class                   November 19, 2019     June 19, 2020
     Certification and serve Plaintiffs’ expert
18
     disclosures and reports
19
     Deadline for Plaintiffs to produce experts for      December 31, 2019     July 30, 2020
20   deposition
21   Deadline to file opposition to Motion for           February 10, 2020    October 9, 2020
     Class Certification and serve NNA’s expert
22
     disclosures and reports
23
     Deadline for NNA to produce experts for             February 28, 2020   November 13, 2020
24   deposition
25   Deadline to file reply regarding Motion for          March 19, 2020     November 25, 2020
     Class Certification
26
                                                                              As set by Court
27   Class Certification Hearing                           April 15, 2020

28
                                                   -2-
1    IT IS SO STIPULATED.

2
     Respectfully submitted,
3
4    Dated: September 26, 2019

5    By: /s/ Lisa A. White
6    Presented by and on Behalf of Plaintiffs

7    Greg F. Coleman (pro hac vice)
8    Adam A. Edwards (pro hac vice)
     Lisa A. White (pro hac vice)
9    GREG COLEMAN LAW PC
10   First Tennessee Plaza
     800 S. Gay Street, Suite 1100
11   Knoxville, Tennessee 37929
12   Tel: 865.247.0080
     greg@gregcolemanlaw.com
13   adam@gregcolemanlaw.com
14   lisa@gregcolemanlaw.com

15   Beth E. Terrell (WSBA #26759)
16   Amanda M. Steiner (WSBA #29147)
     Benjamin M. Drachler (WSBA #51021)
17   TERRELL MARSHALL LAW
18   GROUP PLLC
     936 North 34th Street, Suite 300
19   Seattle, Washington 98103-8869
20   Telephone: (206) 816-6603
     bterrell@terrellmarshall.com
21   asteiner@terrellmarshall.com
22   bdrachler@terrellmarshall.com
23
24
25
26
27
28
                                            -3-
1    Charles Crueger (pro hac vice)
     Erin Dickinson (pro hac vice)
2    CRUEGER DICKINSON LLC
3    4532 N. Oakland Avenue
     Whitefish Bay, WI 53211
4    Telephone: (414) 210-3868
5    cjc@gruegerdickinson.com
     ekd@cruegerdickinson.com
6
7    Edward A. Wallace
     WEXLER WALLACE LLP
8    55 West Monroe Street, Suite 3300
9    Chicago, Illinois 60603
     Telephone: (312) 346-2222
10   Facsimile: (312) 346-0022
11   eaw@wexlerwallace.com

12   Attorneys for Plaintiff
13
14   Dated: September 26, 2019
15
     By: /s/ Holly Pauling Smith
16   Presented by and on Behalf of Defendant
17
     William R. Sampson (pro hac vice)
18   Holly Pauling Smith (pro hac vice)
19   SHOOK, HARDY & BACON L.L.P.
     2555 Grand Boulevard
20   Kansas City, Missouri 64108
21   Tel: 816.474.6550
     Fax: 816.421.5547
22
23   Heather A. Hedeen, WSBA #50687
     SHOOK HARDY & BACON L.L.P.
24   701 Fifth Avenue, Suite 6800
25   Seattle, WA 98104
     Phone: 206-344-7606
26   hhedeen@shb.com
27
28
                                          -4-
1    Amir M. Nassihi (SBN 235936)
     SHOOK, HARDY & BACON L.L.P.
2    One Montgomery, Suite 2600
3    San Francisco, CA 94104
     Tel: 415.544.1900
4    Fax: 415.391.0281
5    anassihi@shb.com

6
7    Attorneys for Defendant

8
9
10
11
12                                      I. ORDER
13
     PURSUANT TO STIPULATION, IT IS SO ORDERED.
14
15   Dated this 30 day of September, 2019.

16
17
18                                           A
                                             RICARDO S. MARTINEZ
19                                           CHIEF UNITED STATES DISTRICT JUDGE
20
21
22
23
24
25
26
27
28
                                             -5-
